Title: To James Madison from Harry Toulmin, 5 November 1804
From: Toulmin, Harry
To: Madison, James


Dear SirFrankfort 5th Novr. 1804
Having been absent from home, making preparations for a settlement in the southern part of this state, when your favour of Augst. the 30th. reached this place, it was not till some time last month that I had the pleasure of re⟨c⟩eiving it, which I mention to apologize for my not making an earlier acknowledgement of it. Believe me, sir, that I feel very grateful for your kindness, and I solicit you to tender to the president of the united States my very respectful thanks for the honour, which he has thought proper to confer upon me.

I am preparing to remove to the Misissippi Territory, and hope to be ready by the time that the water will be sufficiently high to admit of my descending the Ohio with my family. I take it for granted that the object of my appointment was that I should reside in the Tombeckby settlement, agreably to the provisions of an act passed at the last session of the Congress; but as the Commission, speaks of a residence in the Mississippi territority [sic] generally; I should be happy to receive from you some information on this subject, which, if you will do me the favor, may reach me before I leave this place. My route will probably be by the way of the town of Mobile. It would contribute greatly to facilitate my progress, if I could obtain a letter of introduction to some person of respectability in that place. I speak of it with reluctance: but as none of my friends here have any connections in that quarter; I should esteem it a particular favour, if you could honour me with the bearing of a line to any one at that place.
Give me leave to say, that if there be any way in which I can serve the government, by obtaining a knowledge of such facts as may be important to it, in that part of the Union which I am removing to, or by any other method in my power; I shall at all times be ready to attend to any intimations which you may be pleased to communicate to me as to any way in which I may be of public service. I esteem it the duty of a public officer, not only to discharge the immediate duties of his station, but to be ready at all times, and at all times anxious, to devote his time and his talents to his country’s good. With great respect & esteem, I am, dear sir Your most obedt sert
Harry Toulmin.
